Case 20-03339   Doc 19-3   Filed 05/05/20 Entered 05/05/20 16:16:17   Desc Loan
                            Documents Page 1 of 5
Case 20-03339   Doc 19-3   Filed 05/05/20 Entered 05/05/20 16:16:17   Desc Loan
                            Documents Page 2 of 5
Case 20-03339   Doc 19-3   Filed 05/05/20 Entered 05/05/20 16:16:17   Desc Loan
                            Documents Page 3 of 5
   Case 20-03339       Doc 19-3     Filed 05/05/20 Entered 05/05/20 16:16:17                                        Desc Loan
                                     Documents Page 4 of 5



                                                                   I l l l \l\l l Il l l ll l l l l l l l l lIl \ l \ ll l llll ll l l l l l l l \1 1
                                                                  ImaQe# 059105000002 Type: DSH
                                                                  Recorded: 02/28/2020 at 08:26:36 AM
                                                                  Receipt#: 2020-00012097
                                                                  PaQe 1 of 2
                                                                  Fees: $60.00
                                                                  IL Rental HousinA Fund: $9.00
                                                                  Lake county IL Recorder
                                                                  Mary Ellen Vanderventer Recorder
                                                                  File7637391



               IN THE CIRCUIT COURT OF THE 19TH JUDICIAL CIRCUIT
                       LAKE COUNTY - WAUKEGAN, ILLINOIS
US BANK NA, SUCCESSOR TRUSTEE TO
BANK OF AMERICA, NA, SUCCESSOR IN
INTEREST TO LASALLE BANK NA, AS
TRUSTEE, ON BEHALF OF THE HOLDERS OF
THE WASHINGTON MUTUAL MORTGAGE
PASS-THROUGH CERTIFICATES, WMALT
SERIES 2006-2,
               PLAINTIFF
                   vs.
                                       NO. 18 CH 594
RENEE M. BUCHBINDER; SAM BUCHBINDER;
                                       Judge
CHICAGO TITLE LAND TRUST COMPANY, AS
TRUSTEE UNDER THE CERTAIN TRUST
AGREEMENT DATED NOVEMBER 10, 2016;
THE BANK OF NEW YORK MELLON F/K/A
THE BANK OF NEW YORK, AS SUCCESSOR
TRUSTEE TO JPMORGAN CHASE BANK, N.A.,
AS TRUSTEE ON BEHALF OF THE
CERTIFICATEHOLDERS OF THE CWIIEQ INC.;
               DEFENDANTS
                                       Address: 1737 Sunnyside Avenue
                                                Highland Park, Illinois 60035

                                         SHERIFF'S DEED

       This Deed m�de this 3 I day of Js,-.,'-vc..N-{          , 2020 between the undersigned, Sheriff
of Lake County, graritor, not individually but as Selling Officer of this Court and U.S. Bank NA,
successor trustee to I}ank of America, NA, successor in interest to LaSalle Bank NA, as trustee, on
behalfof the holders'ofthe Washington Mutual Mortgage Pass-Through Certificates, WMALT Series
2006-2 grantee. ·     '

        WHEREAS, the premises hereinafter described having been duly offered, struck off and sold at
public venue to the highest bidder on January 7, 2020, pursuant to Judgment of Foreclosure entere��n )�
June 26, 2019, U.S. Bank NA, successor trustee to Bank of America, NA, successor in interest to �  .  "
                                                                                                       y
                                                                                                                                                        1·
Case 20-03339   Doc 19-3   Filed 05/05/20 Entered 05/05/20 16:16:17   Desc Loan
                            Documents Page 5 of 5
